Citation Nr: 1706240	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-33 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

 1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability, to include sinus tarsi syndrome.

2.  Entitlement to service connection for a right ankle disability, to include sinus tarsi syndrome.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Tracy K. Alsup, Attorney



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to April 1991.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Detroit, Michigan, respectively.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.

In October 2015, the Board denied the Veteran's claim for a bilateral knee disability and his appeal to reopen a claim for service connection for a bilateral ankle disability.  He filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which in a November 2016 order granted a joint motion for partial remand (JMPR) to vacate and remand the denial with respect to disabilities of the right ankle and bilateral knees.  To the extent the Board's October 2015 decision denied a reopening of a claim for left ankle service connection, that decision remains in effect.

Also in October 2015, the Board remanded the Veteran's claim for service connection for hypertension with instruction to obtain a medical opinion from a VA examiner.  An opinion was issued in October 2015, and the Board is therefore satisfied that the instructions in its October 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a right ankle disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 2007 decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

3.  Sinus tarsi syndrome of the right ankle arose in service.

4.  Hypertension is not related to service and did not manifest within one year of separation.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2007 decision is new and material; therefore, the Veteran's claim for entitlement to service connection for a right ankle disability is reopened.  §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).

2.  The criteria for service connection for sinus tarsi syndrome of the right ankle have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2009 and May 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his hypertension in December 2011, with a second opinion based on this examination provided in October 2015.  The Board finds that this examination and the associated opinion, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's right ankle disability, because the claim is being reopened and granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Ankle

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection for the Veteran's claimed ankle disability was originally denied in an April 1991 rating decision, based on a finding that the Veteran did not suffer a current ankle disability.  The Veteran neither appealed this decision nor submitted any new and material evidence within the one-year appeal period.  The Veteran filed to reopen the claim in December 2006, but an October 2007 rating decision found that new and material evidence of a current disability had not been submitted.  No appeal was filed and no new and material evidence was submitted within the one-year appeal period.  The Board therefore finds that the October 2007 rating decision became final.

Since the October 2007 final denial, the Veteran underwent a VA examination in May 2011.  At this examination, he was diagnosed with sinus tarsi syndrome of the right foot.  The JMPR granted by the Court notes that descriptions of this disability contained within various medical resources implicate both the ankle and the foot.  As such, the Board finds that this diagnosis of a current ankle disability is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  The Veteran's claim is therefore reopened, and the Board now considers the claim for service connection on the merits.

Service treatment records reflect that at his June 1987 induction examination, no ankle or foot disability was noted apart from the Veteran's pes planus.  In March 1989 the Veteran reported a twisted right ankle and was treated for ankle pain.  Beginning in September 1989, the Veteran began reporting bilateral ankle pain, for which he was treated several times a year until his separation.  While being treated for ankle pain in August 1990, he was diagnosed with bilateral sinus tarsi syndrome, which he was noted to have exhibited for two and a half years.  This specific diagnosis was not noted at his February 1991 separation examination, but abnormal lower extremities were noted with the notation of pain and swelling of the ankles.

Private treatment records, VA treatment records, and the Veteran's statements reflect regular reports of ankle pain at any dates where records are available.  As discussed above, the Veteran was diagnosed with right sinus tarsi syndrome at a May 2011 VA examination.

The Board finds that the evidence weighs in favor of a finding that sinus tarsi syndrome of the right ankle arose in service.  Despite a May 1991 examination finding no ankle disability, the Veteran's treatment records, statements, and repeated claims reflect continuous ankle symptoms since his separation from service.  Furthermore, the Veteran's current diagnosis of sinus tarsi syndrome was originally assigned in service, and his in-service treatment provider noted that it arose two and a half years prior to treatment, or six months after induction.  Therefore, in light of the Court's instruction that sinus tarsi syndrome is to be considered a disability of the ankle, the Board finds that the evidence weighs in favor of a finding that sinus tarsi syndrome of the right ankle arose in service.  Service connection is therefore granted.

Hypertension

The Veteran claims service connection for hypertension.  

VA regulations require that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Service treatment records reflect numerous diagnoses of "borderline" blood pressure.  Specifically, in August 1989, when seeking treatment for diarrhea, his blood pressure was measured at 124/90.  In September 1989, when seeking treatment for his ankles, his blood pressure was 137/84.  While being treated twice for ankle pain in October 1989, his blood pressure was 134/80 and 136/81.  When suffering from ankle pain, headaches, and nausea in December 1989, his blood pressure was 140/92.  When treated in January 1990, however, his blood pressure had fallen to 132/78, 130/70, and 120/78.  In March 1990, the Veteran was treated for illness and his blood pressure was 120/86 and 158/82.  In April 1990, he was noted to have borderline blood pressure at 142/86 and 140/82.  In May 1990, his blood pressure was 138/88, 124/90, 130/90, 132/70, 130/88, 144/86, 148/84, and 136/86.  At the taking of the last three readings, the Veteran was diagnosed with borderline hypertension.  In August 1990, the Veteran's blood pressure was 110/76.  It was 120/90 in September 1990.  In October 1990, it was 138/102, and in November 1990, it was 141/62.  Blood pressure was 139/74 and 132/82 in January 1991.  In February 1991, blood pressure was 110/92, 144/82, and 132/90.  Also in February 1991, blood pressure was 126/72 at the Veteran's separation examination, which did not note high blood pressure, though the Veteran reported a history of high blood pressure in the accompanying report of medical history.  In March 1991, the Veteran suffered a bout of gastroenteritis, during which his blood pressure fluctuated to 144/94, 146/90, 140/76, 134/76, 141/85, 140/82, and 122/92.  Due to these readings, the Veteran was referred to internal medicine for borderline hypertension.  There is no record that the referral was ever completed, however, and the Veteran separated from service two weeks later.

Private treatment records reflect that in April 2001 the Veteran's blood pressure was measured at 142/94.  He was diagnosed with elevated blood pressure and told to follow up in three months.  There is no evidence that such a follow-up occurred; in February 2002, however, his blood pressure was measured at 136/94, and he was again diagnosed with elevated blood pressure and instructed to follow up.  In April 2002 his blood pressure was measured at 148/104, and he was diagnosed with stage 2 hypertension.  

VA treatment records reflect that in February 2004 the Veteran reported that he had been diagnosed with hypertension one year prior.  His blood pressure was measured at 134/94.  Subsequent VA and private treatment records indicate that he has been treated for hypertension since this time.

The Veteran underwent a VA examination in May 2011 for nonservice-connected pension.  He reported that he exhibited elevated blood pressure in service in 1991 but did not begin treatment for hypertension until 2000.

The Veteran underwent a VA examination for hypertension in December 2011.  He reported that he started medication to control his hypertension in the 1990s after he was discharged from service.  The examiner opined that it was less likely than not that hypertension had its onset during service.  This opinion was based on a review of service treatment records.

In his January 2014 substantive appeal, the Veteran stated that he was treated for hypertension while in service.

In October 2015, a VA examiner issued an opinion based on review of the Veteran's treatment records.  The examiner opined that hypertension was less likely than not related to the borderline hypertension exhibited in service.  This opinion was based on the rationale that there was no evidence of diagnosable hypertension in service, and the first documentation of a diagnosis was a February 2004 treatment record noting hypertension which had been diagnosed one year prior.

The Board finds that the evidence weighs against a finding that hypertension is related to service or manifested within one year of separation.  The VA examiner's October 2015 opinion is highly probative.  It explains that a diagnosis of hypertension many years after observations of elevated blood pressure means that the original elevated blood pressure readings were unlikely to be related to current hypertension.  While the examiner mistakenly used the 2003 diagnosis date provided by the Veteran, the 2002 diagnosis date evident in his private treatment records is still more than 12 years following separation, and the rationale for the examiner's opinion is still applicable to the facts of the record.  Furthermore, the diagnosis of elevated blood pressure prior to the hypertension diagnosis in April 2002 indicates that it was an initial diagnosis, and the Board finds this documented evidence more probative than the Veteran's assertion that he was treated for hypertension in service and shortly thereafter.  The Veteran's service treatment records do not reflect a diagnosis of hypertension, and there is no medical opinion in the record relating in-service elevated blood pressure readings to current hypertension.  For these reasons, the Board finds that the evidence weighs against a finding that hypertension is related to service or manifested within one year of separation, and service connection is therefore denied.


ORDER

New and material evidence has been presented, and the claim for service connection for a right ankle disability is reopened.

Service connection for sinus tarsi syndrome of the right ankle is granted.

Service connection for hypertension is denied.


REMAND

The Veteran claims service connection for a bilateral knee disability, to include as secondary to an ankle disability.

Service treatment records do not reflect any symptoms or treatment of any problems of the knee.  At his May 2011 VA examination for nonservice-connected pension, the Veteran reported that his knee condition began in 2004.  A February 2011 letter from the Veteran's private treating physician stated that it was possible that the Veteran's knee and ankle pain was related to his in-service ankle injuries.  In his December 2012 substantive appeal, the Veteran stated that his ankle injuries caused his knee condition.  VA treatment records include complaints of knee pain and an April 2013 diagnosis of right knee osteoarthritis based on x-rays, but no discussion of etiology.

The Board finds that remand is necessary to provide the Veteran with an examination of his knees.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has x-ray evidence of a bilateral knee disability, and the February 2011 letter from his private physician indicates a relationship with his ankle disability, for which service connection is partially granted herein.  The letter, however, does not explain any mechanism by which the ankle disability could have caused or aggravated the Veteran's current knee disability.  As additional medical evidence is necessary, the Board remands the Veteran's claim for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his knees.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any knee disabilities suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as the following:

	a) Whether it is at least as likely as not (i.e., 50 	percent probability or more) that any knee disability is 	proximately due to or the result of his service-	connected right ankle sinus tarsi syndrome; or 
	
	b) If the answer to the above question is negative, 	whether it is at least as likely as not (i.e., 50 	percent probability or more) that any nonservice-	connected knee disability sustained an increase in 	severity that is proximately due to or the result of the 	service-connected right ankle sinus tarsi syndrome 	(e.g., aggravated); and that 	is not due to the natural 	progression of the disease. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


